FILED

UNITED sTATEs DISTRICT CoURr MAR 2 0 2014
FoR THE DISTRICT oF CoLUMBIA G*¢rk. U-S~ District & Bankruntcy
Courts for the District of columbia

)

Milton Joseph Taylor, )
)

Plaintiff, )

)

v. ) civil A@zi@n NO_ /-§¢- # 6 »}¢

)

Catholic Charities Organization et al. , )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 191 5(e)(2)(B)(ii) (requiring dismissal ofa case upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a District of Columbia resident suing a non-profit organization based in the
District, the Catholic Charities Organization for the Archdiocese of Washington, and three of its
employees for wrongful termination and defamation of character. Plaintiff also alleges that
defendant failed to extend his unemployment benefits.

Plaintiff invokes 42 U.S.C. § 1983, but this statute, by its terms, creates a cause of action

against state and District of Columbia actors (as opposed to the non-governmental defendants
named here) who are alleged to have violated one’s constitutional rights or federal law. Plaintiff
has also cited the statute setting forth the "Oaths of justices and judges," 28 U.S.C. § 453, which

has no apparent application to the complaint. Plaintiff has not otherwise stated a federal claim or

l

alleged facts to establish diversityjurisdiction. See 28 U.S.C. §§ 1331, 1332; Fed. R. Civ, P. S(a)
(requiring a party seeking relief in the district court to plead facts that bring the suit within the
court's jurisdiction); see also Bell Atlantz`c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (A
plaintiffs "allegations must be enough to raise a right to relief above the speculative level . . . .")
(citations omitted); Aktz`eselskabel AF 21, N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n,4
(D.C. Cir. 2008) ("We have never accepted ‘legal conclusions cast in the form of factual
allegations’ because a complaint needs some information about the circumstances giving rise to
the claims.") (quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)).

Hence, this case will be dismissed.' A separate Order accompanies this Memorandum ()pinion.

Date: February :Q'L/ , 2014 United States District Judge

' Presumably, plaintiff may seek redress of his claims in the District of Columbia courts.

2